Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1,8, and their respective dependents is/are allowed.
The prior art fails to disclose a plurality of media access control (MAC) sub-protocol data units (subPDUs), wherein at least one MAC subPDU among the plurality of MAC subPDUs includes  a same random access preamble identifier (RAPID) corresponding to the transmitted random access preamble; and identifying whether each MAC subPDU in the received RAR includes the same RAPID corresponding to the transmitted random access preamble.

Claim(s) 13,18, and their respective dependents is/are allowed.
The prior art fails to disclose generating a random access response (RAR) including  a plurality of media access control (MAC) sub-protocol data units (subPDUs), wherein at least one MAC subPDU among the plurality of MAC subPDUs include includes a same random access preamble identifier (RAPID) corresponding to the received random access preamble; and transmitting, to the terminal, the generated RAR.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411